United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                December 10, 2003

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-50441
                          Conference Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

JORGE ROBAINA,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                   USDC No. EP-01-CR-1558-9-EP
                       --------------------

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Jorge Robaina appeals his guilty-plea conviction for

conspiracy to possess with intent to distribute 1000 or more

kilograms of marijuana in violation of 21 U.S.C. §§ 841 and 846.

Robaina argues that his guilty plea was unknowing and involuntary

because the plea agreement promised that he would receive a

sentence under the United States Sentencing Guidelines but the

district court sentenced him to the statutory mandatory minimum

sentence of ten years.    Under U.S.S.G. § 5G1.1(b), if the

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 03-50441
                               -2-

statutorily mandated sentence is greater than the maximum of the

applicable guideline range, the statutorily required minimum

sentence shall be the guideline sentence.   See United States v.

Fitch, 137 F.3d 277, 278 (5th Cir. 1998).   Robaina’s plea

agreement was not broken because he was sentenced to the

mandatory minimum sentence.   See U.S.S.G. § 5G1.1(b); Fitch, 137
F.3d at 278.

     AFFIRMED.